ACCEPTED
                                                                         06-14-00239-CR
                                                              SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                    8/25/2015 4:38:37 PM
                                                                        DEBBIE AUTREY
                                                                                  CLERK


                CASE NO. 06-14-00239-CR

                          In The                        FILED IN
                                                 6th COURT OF APPEALS
                                                   TEXARKANA, TEXAS
                  COURT OF APPEALS               8/26/2015 8:24:00 AM
               SIXTH DISTRICT OF TEXAS               DEBBIE AUTREY
                    AT TEXARKANA                         Clerk



            MARK EUGENE ENGLE, Appellant

                           VS.

             THE STATE OF TEXAS, Appellee

      On Appeal from the 354th Judicial District Court
                   of Hunt County, Texas
               Trial Court Cause No. 29,110
     Honorable Richard A. Beacom, Jr., Judge Presiding



MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF



                             NOBLE DAN WALKER, JR.
                             District Attorney, in and for
                             Hunt County, Texas

                             KELI M. AIKEN
                             First Assistant District Attorney
                             State Bar Number- 24043442
                             P.O. Box 441
                             4th Floor, Hunt County Courthouse
                             Greenville, Texas 75401
                             Telephone Number- (903) 408-4180
                             Facsimile Number- (903) 408-4296
                             kaiken@huntcounty.net
     MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF


      Comes now, The State of Texas, and files this, her Motion for

Extension of Time to File State's Brief.

                                       I.

      The current filing deadline for the State's brief was August 24, 2015.

                                       II.

      The State requests permission to file a brief by September 11, 2015.

                                       Ill.

      The State requests an extension because the prosecutor who tried

this case is assigned to respond to the appeal. Mr. Steven Lilley has been

actively working on a murder trial that began on Monday, August 24, 2015.

During that timeframe we simply missed the due date on this brief. Mr.

Lilley is involved in Cause No. 29,984: State of Texas vs. Joshua Madison

Newkirk. Jury selection took place on Monday and trial testimony began

today. The trial is expected to last at least a week. At the beginning of

next week Mr. Lilley has prepaid tickets to fly to New Mexico. Mr. Lilley is

second chair in two death penalty cases and the prosecutors are flying to

New Mexico with law enforcement to get information pertinent to these

trials. The cases are: 1) Cause No. 30,265: State of Texas vs. Kyle

Kauffman; and 2) Cause No. 30,266: State of Texas vs. Timothy Kelley.
The prosecutors have meetings set up with law enforcement and various

potential witnesses in these cases.

                                         IV.

         The State has made no previous requests for extensions to file her

brief.


                                       V.

         The State reached Mr. Jason Duff, attorney for Appellant, via email

today and Mr. Duff agreed not to oppose this request.

                                       VI.

         For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until September 11, 2015, to file her

brief.


                                  Respectfully submitted,


                                  /s/ Keli M. Aiken
                                  Keli M. Aiken
                                  Assistant District Attorney
                                  Hunt County, Texas
                                  P.O. Box 441
                                  Greenville, Texas 75403-0441
                                  Phone: 903/408-4180
                                  Fax: 903/408-4296
                                  kaiken@huntcounty.net
                     CERTIFICATE OF CONFERENCE

       I certify that I discussed the motion via email with Mr. Jason Duff

today, August 25, 2015.


                                        /sf Keli M. Aiken
                                        Keli M. Aiken


                     CERTIFICATE OF SERVICE

       This is to certify that a true copy of this Motion to Extend Time to File

State's Brief has been forwarded to Mr. Jason Duff on August 25, 2015 by

placing the copy in his box in the Hunt County District Clerk's office per

local rules.


                                        Is/ Keli M. Aiken
                                        Keli M. Aiken